Citation Nr: 0433726	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  97-13 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a chronic upper 
respiratory disorder with chronic infections, including 
sinusitis, separate and apart from service-connected 
bronchial asthma.

2.  Entitlement to service connection for sinusitis as a 
result of exposure to mustard gas.

3.  Entitlement to special monthly compensation based on the 
need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied service connection for a 
chronic upper respiratory disorder with chronic infections, 
including sinusitis, separate and apart from service-
connected bronchial asthma, and denied service connection for 
sinusitis as a result of exposure to mustard gas.


FINDINGS OF FACT

1.  Chronic sinusitis, as a manifestation of reactive airway 
disease, was identified within two months of the veteran's 
separation from active duty service. 

2.  There is no evidence of record showing that the veteran 
was exposed to mustard gas while on active service.

3.  The veteran's service-connected disabilities do not 
render her unable to dress, keep herself ordinarily clean and 
presentable, feed herself, or attend to the wants of nature; 
nor does she require care or assistance on a regular basis to 
protect her from hazards or dangers incident to her 
environment.





CONCLUSIONS OF LAW

1.  Chronic sinusitis, as a manifestation of reactive airway 
disease was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).

2.  Sinusitis was not incurred in, or aggravated by, service, 
as a result of exposure to mustard gas. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004).

3.  The criteria for special monthly compensation based on 
the need of the regular aid and attendance of another person 
have not been met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. 
§§ 3.350, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In a January 2002 letter, the RO notified the veteran of the 
requirements of the VCAA, of the information and evidence 
needed to substantiate and complete her claim, of what part 
of that evidence she was to provide, and what part VA would 
attempt to obtain for her.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The letter also advised the veteran to send information 
describing any additional evidence, or the evidence itself, 
to the RO, and requested that the veteran tell the RO about 
any additional information or evidence she wanted VA to try 
to get for her.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal was 
in January 1997, more than three years prior to the enactment 
of the VCAA.  Therefore, the veteran did not receive a VCAA 
notice prior to the initial rating decision denying her 
claim.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  The 
VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

It is noted that the RO readjudicated the veteran's claim for 
a chronic upper respiratory disorder with chronic infections, 
including sinusitis, separate and apart from service-
connected bronchial asthma, in May 2002, after providing the 
veteran VCAA notice in January 2002 and affording her the 
opportunity to respond.

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of her claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2003).  Moreover, the veteran has been afforded a VA medical 
examination in June 2002 in connection with her claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  






Factual Background

The veteran served on active duty from July 1982 to April 
1986.  Most of her last year of active duty was spent 
undergoing psychiatric examinations and being treated for 
reactive psychosis and a mixed personality disorder.  She was 
discharged in April 1986 upon the recommendation of a 
Physical Evaluation Board, and is service-connected for PTSD, 
rated at 100 percent, bronchial asthma (reactive airway 
disease), rated at 30 percent, hypertension, rated at 10 
percent, and anovulatory cycles, rated as noncompensable.

There is no evidence of record reflecting the veteran's 
participation in any event while on active duty involving the 
use of mustard gas, and there are no service medical records 
reflecting any medical treatment for illness resulting from 
participation in any event involving the use of mustard, or 
any other, gas.

There are no service medical records reflecting a diagnosis 
of, or treatment for, sinusitis.  

A July 1986 VA Medical Certificate contains a diagnosis of 
sinusitis and records a history of hospitalization in April 
1986 at a military hospital for treatment of respiratory 
problems.  Sinuses were tender to percussion; the nose was 
edematous.

An October 1987 VA Medical Certificate reflects treatment for 
an upper respiratory infection.

A September 1988 VA clinical note reflects a diagnosis of, 
and treatment for, frontal sinusitis.  An x-ray report noted 
bilateral maxillary sinusitis.

A December 1988 VA clinical consult reflects a history of 
chronic sinusitis, a clinical finding of edematous membranes 
and polyps in the nose, and x-ray findings of maxillary 
sinusitis.

A February 1989 VA clinical consult reflects a diagnosis of, 
and treatment for, chronic sinusitis with polyps.

An April 1989 VA coronal computerized tomographic scan of the 
veteran's sinuses showed extensive soft tissue thickening in 
the nasal chambers and ethmoid sinuses. 

VA clinical notes reflect continuing treatment for sinusitis 
between February 1989 and May 1992.

A May 1992 VA medical examination diagnosed bronchial asthma, 
triggered and exacerbated by chronic sinus congestion and 
sinusitis, and noted that the veteran had a polypectomy, 
ephoidectomy, turbinate resections and tonsillectomy within 
the previous year.

VA clinical records for the period May 1992 to April 2002 
reflect continuous treatment for sinus infections, with fever 
and nasal discharge.

The veteran underwent a VA medical examination in April 1997.  
The pertinent diagnosis included reactive airway disease with 
allergic rhinitis, chronic sinusitis, nasal polyps, and 
asthma.  The physician noted that it was appropriate to 
regard all the entities listed in that diagnosis as a single 
process differently manifested in differently afflicted 
people.

The veteran underwent a VA psychological examination in June 
2002.  She reported that she lived alone in her own home, 
that her mother has hired a housekeeper who periodically 
cleans her house, that her mother helps with making sure that 
her bills are in order, that she no longer drives a car, that 
she likes to walk her dog when it is not too hot and she is 
able to force herself out of the house, and that she likes to 
garden and is very proud of the flowers she grows and the way 
she keeps up her yard.

The examining physician said that the veteran had limited 
social function but managed to take care of her routine 
responsibilities of self-care, with some assistance from her 
mother.  No inappropriate behavior was noted.  The veteran 
maintained her own home, had the ability to maintain personal 
hygiene, and appeared well kept.  The physician concluded 
that the veteran demonstrates the ability to take care of 
herself on her own.  

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§1110, 1131 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.   
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2003).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

Special monthly compensation is payable for veterans in need 
of aid and attendance.  The criteria for determining that a 
veteran is so helpless as to be in need of regular aid and 
attendance are contained in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.350.

In determining the need for aid and attendance, the following 
will be accorded consideration:  the inability of the 
claimant to dress or undress; the inability of the claimant 
to keep ordinarily clean and presentable; frequent need of 
adjustment of prosthetic or orthopedic appliances which the 
claimant cannot do; inability of the claimant to feed himself 
or herself; inability to attend to the wants of nature; and 
incapacity, physical or mental, of the claimant to protect 
from hazards or dangers incident to his or her daily 
environment.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his or her condition as a whole, and it is 
not required that all of the disabling conditions enumerated 
be found to exist before a favorable rating may be made.  
38 C.F.R. § 3.352(a).

The Secretary shall consider all information and lay and 
medical evidence of record with respect to benefits under 
laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

The veteran contends that she incurred sinusitis as a result 
of her exposure to mustard gas while on active duty and that 
she has a chronic upper respiratory disorder with chronic 
infections, including sinusitis, that are separate and apart 
from her bronchial asthma, which is service-connected.

There is absolutely no evidence to corroborate the veteran's 
contention that she was exposed to mustard gas while on 
active duty and, as a result, incurred sinusitis.  In the 
absence of any evidence in support of that claim, the benefit 
of the doubt rule is not for application, and the claim must 
be denied.

While there is no evidence of record showing a diagnosis of, 
or treatment for sinusitis in service, the veteran was 
diagnosed with, and treated for, sinusitis by VA within 3 
months of her discharge from active duty.  At that time, a 
history of treatment for a respiratory disorder in her final 
month of active duty was noted.

The veteran's sinusitis is chronic, manifested by periodic 
acute episodes, and has been continuously treated from 1986 
through April 2002, the last clinical note of record.  
Maxillary sinusitis was confirmed by x-ray in September 1988 
and nasal polyps were of record in December 1988.

As noted in the April 1997 VA medical examination, 
restrictive airway disease, allergic rhinitis, chronic 
sinusitis, nasal polyps, and asthma are part of a single 
process, differently manifested in differently afflicted 
people.

In view of the diagnosis of sinusitis within 3 months of her 
discharge, and the treatment for a respiratory problem in her 
final month of active duty, and giving the veteran the 
benefit of the doubt as the law requires, the Board concludes 
a chronic respiratory disorder, specifically sinusitis, was 
incurred on active duty. Sinusitis should be considered as a 
manifestation of the already service-connected reactive 
airway disease, not an independent condition.

With respect to the veteran's need for aid and attendance, 
the Board notes that it is not required that all of the 
disabling conditions be found to exist before a veteran meets 
the criteria for the regular aid and attendance of another 
person.  See Turco v. Brown, 9 Vet. App. 222 (1996).  Rather, 
the particular personal functions which the veteran is unable 
to perform should be considered in connection with his or her 
condition as a whole. It is only necessary that the evidence 
establishes that the veteran is so helpless as to need 
regular aid and attendance, not that there be a constant 
need. 38 C.F.R. § 3.352(a).

Here, the veteran lives alone and, in the opinion of a VA 
psychiatrist in June 2002, has demonstrated the ability to 
take care of herself on her own, notwithstanding that her 
mother provides her with a degree of support.  She is not, 
according to her own statements, helpless.  While she no 
longer drives, she is able to attend her medical treatment 
appointments, walks her dog, and maintain her garden.  There 
is no indication that she cannot clothe or feed herself, or 
that she is unable to attend to the wants of nature.  She 
dresses appropriately and appears well kept.  

Although the veteran is described as exhibiting isolative 
tendencies as a result of her PTSD, the record clearly 
reflects that she is not helpless, and there is no evidence 
that her physical disabilities preclude her from coping with 
routine daily activities. Competent medical evidence to the 
contrary has not been submitted. Accordingly, entitlement to 
special monthly compensation based on aid and attendance must 
be denied.




ORDER

Entitlement to service connection for chronic sinusitis as a 
manifestation of reactive airway disease is granted.

Entitlement to service connection for sinusitis, as a result 
of exposure to mustard gas, is denied.

Entitlement to special monthly compensation based on aid and 
attendance is denied.





	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



